Board of Commissioners on Grievances and Discipline, No. 05-087 This cause is scheduled for oral argument on July 10, 2007. On June 29, 2007, Nathaniel R. Jones filed a notice of appearance on behalf of respondent. On July 2, 2007, Jones filed a motion for continuance of oral argument and indicated that he had a prior scheduling conflict he was unable to resolve. However, assignments in the Supreme Court take precedence over other assignments. Accordingly, upon consideration of respondent’s motion for continuance of oral argument,
It is ordered by the court that the motion is denied.